PER CURIAM:
John Paul Turner appeals the district court’s orders dismissing this action for want of subject matter jurisdiction and denying the motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we deny the motion for leave to appeal in forma pauperis and dismiss the appeal. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 125 S.Ct. 1517, 1521-22, 1527, 161 L.Ed.2d 454 (2005); Davani v. Va. Dep’t Transp., 434 F.3d 712, 719 (4th Cir.2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.